DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10-12, 17 and 20 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Marquis - US 20060042353.
As to claim 1, Marquis teaches a method for testing a gas sensor under fluctuating environmental influences, comprising the following steps (Marquis Figs. 2-3, [0029]: calibrating a gas sensor system 20 (thus, “a method for testing a gas sensor”); since limitations of “under fluctuating environmental influences” are not recited in the body of claim 1, hence, the preamble is not limited to “under fluctuating environmental influences”; thus, the preamble will be interpreted as a method for testing a gas sensor): 
a) determining a test sequence, the test sequence comprising at least one test duration and a test comprising at least two different test gas concentrations (Marquis Figs. 2-3, [0029]: calibrating a gas sensor system 20; [0038]: calibration gas is allowed to flow through the gas sensors 22 for a suitable period of time. The calibration step takes different time frames to accomplish, as from time T0 to T1 as Fig. 3A; [0038]-[040]: changes in concentration of the calibration gas are used; [0050]: different pulses of calibration gas are received by the gas sensor, wherein different pulses have different gas concentration as in Fig. 3A), 
b) providing and supplying the test gas to the gas sensor according to the test sequence defined in step a) for a period of time corresponding to the at least one test duration (Marquis Figs. 2-3, [0029]: calibrating a gas sensor system 20 using calibration gas manifold to supply gas to the gas sensors; [0038]: calibration gas is allowed to flow through the gas sensors 22 for a suitable period of time. The calibration step takes different time frames to accomplish, as from time T0 to T1 as Fig. 3A), 
c) determining a sensor response of the gas sensor to the test flow of the test gas fed in step b) for a period of time corresponding to the at least one test duration (Marquis Figs. 2-3, [0038]: calibration gas is allowed to flow through the gas sensors 22 for a suitable period of time. The calibration step takes different time frames to accomplish, as from time T0 to T1 as Fig. 3A; [0039]-[0042]: confirm proper sensor performance and response. Determine response time to the various calibration concentrations; [0043], [0046], [0051], [0054]: determine sensor response with respect to gas concentration; [0054]: sensor responses are determined as in Fig. 4), and 
d) evaluating the sensor response determined in step c) to complete the test of the gas sensor (Marquis Figs. 3-4, [0039]-[0042]: confirm proper sensor performance (response, stable baselines, no drift, no outlier sensors, etc.. Determine response time to the various calibration concentrations; Fig. 4, [0054]: sensor responses are analyzed and processed).  

(Marquis Figs. 3A, [0050]: 8 different pulses of calibration gas are received by the gas sensor during the calibration period, wherein different pulses have different gas concentration as in Fig. 3A, hence time-variable test gas concentration profile).  

As to claim 3, Marquis teaches all the limitations of claims 1-2, Marquis further teaches wherein the test gas concentration profile defined in step a) has at least one form selected from the group consisting of a triangle, a ramp, a rectangle, steps, a trapezoid, a sine wave, and combinations thereof (Marquis Figs. 3A, [0050]: 8 different pulses of calibration gas are received by the gas sensor during the calibration period. The gas concentration profile has a form of steps).  

As to claim 4, Marquis teaches all the limitations of claim 1, Marquis further teaches wherein step a) further comprises determining a test sequence with at least one interruption of the flow of the test gas (Marquis Figs. 3A, [0050]: 8 different pulses of calibration gas are received by the gas sensor during the calibration period, wherein different pulses have different gas concentration as in Fig. 3A, hence time-variable test gas concentration profile. From a time T0, after the sensor receives a first pulse of calibration gas, the input streams of the sensor are briefly switched back to the ambient gas source 28 and allowed to return to baseline, i.e. an interruption of the flow of the test gas. Then, a second pulse of calibration gas is supplied to the sensor).  

As to claim 5, Marquis teaches all the limitations of claim 1, Marquis further teaches wherein step a) further comprises defining the test sequence with two or more test sequence (Marquis Figs. 3A, [0050]: 8 different pulses of calibration gas are received by the gas sensor during the calibration period, wherein different pulses have different gas concentration as in Fig. 3A. Those 8 pulses can be seen as two test sequence sections which each has 4 pulses of different test gas concentrations).  

As to claim 6, Marquis teaches all the limitations of claims 1 and 5, Marquis further teaches wherein step a) further comprises defining the two or more test sequence sections separately from one another by gas flow interruptions (Marquis Figs. 3A, [0050]: 8 different pulses of calibration gas are received by the gas sensor during the calibration period, wherein different pulses have different gas concentration as in Fig. 3A. Those 8 pulses can be seen as two test sequence sections which each has 4 pulses of different test gas concentrations. From a time T0, after the sensor receives a first pulse of calibration gas, the input streams of the sensor are briefly switched back to the ambient gas source 28 and allowed to return to baseline, i.e. an interruption of the flow of the test gas. Then, a second pulse of calibration gas is supplied to the sensor. There is also a baseline, i.e. gas flow interruptions between the fourth pulse, i.e. the last pulse of first test sequence section, and the fifth pulse, i.e. the first pulse of the second test sequence section. Hence, a test gas glow interruption between the two test sequence sections).  

As to claim 10, Marquis teaches all the limitations of claim 1, Marquis further teaches wherein step d) further comprises carrying out an analysis to find a basic pattern of the test sequence as a first step in evaluating the sensor response determined in step c) (Marquis Fig. 4, [0054]: raw sensor responses are analyzed and processed and Fig. 4. The raw sensor responses as in Fig. 4 is a basis pattern of the test sequence by evaluating the sensor response).  

As to claim 11, Marquis teaches all the limitations of claims 1 and 10, Marquis further teaches wherein step d) further comprises, as a subsequent step when evaluating the sensor response determined in step c), carrying out at least one further analysis selected from the group consisting of: a temporal correlation between test sequence and sensor response; a strength of the sensor response; a rise behavior of the sensor response; a decay behavior of the sensor response; a general form of sensor response; and combinations thereof (Marquis Figs. 3-4, [0039]-[0042]: confirm proper sensor performance (response, stable baselines, no drift, hence decay behavior, no outlier sensors hence rise or decay behavior, etc.. Determine response time to the various calibration concentrations; Fig. 4, [0052]-[0053]: sensor responses compared to hypothetical analyte concentration profile is demonstrated in Fig. 4, hence correlation between sensor response and test sequence; thus “as a subsequent step when evaluating the sensor response determined in step c), carrying out at least one further analysis selected from the group consisting of: a temporal correlation between test sequence and sensor response; a strength of the sensor response; a rise behavior of the sensor response; a decay behavior of the sensor response; a general form of sensor response; and combinations thereof”).  

As to claim 12, Marquis teaches all the limitations of claim 1, Marquis further teaches a test device for testing a gas sensor by applying a test gas, comprising a test device designed to carry out the method of claim 1 (Marquis Fig. 2, [0029]: a gas sensor system to calibrate the gas sensors having ambient gas source, ambient gas manifold, calibration gas source, calibration gas manifold).  

As to claim 17, Marquis teaches all the limitations of claims 1 and 4, Marquis further teaches wherein step c further comprises measuring a background sensor response during the at least one interruption of the flow of test gas (Marquis Figs. 3A, [0050]: 8 different pulses of calibration gas are received by the gas sensor during the calibration period, wherein different pulses have different gas concentration as in Fig. 3A, hence time-variable test gas concentration profile. From a time T0, after the sensor receives a first pulse of calibration gas, the input streams of the sensor are briefly switched back to the ambient gas source 28 and allowed to return to baseline, i.e. an interruption of the flow of the test gas in which the gas sensor measures the ambient gas from the ambient gas source, hence a background sensor response during the interruption. Then, a second pulse of calibration gas is supplied to the sensor).  

As to claim 20, Marquis teaches all the limitations of claim 1, Marquis further teaches wherein step d further comprises evaluating a profile of the sensor response to evaluate a rising behavior and a decay behavior of the sensor response (Marquis Figs. 3-4, [0039]-[0042]: confirm proper sensor performance (monotonic response, stable baselines, no drift hence decay behavior, no outlier sensors, etc.). Determine response time to the various calibration concentrations. Determine sensor signature in scenario including quick analyte concentration change and gradual concentration change. Nth order derivatives of the raw sensor response are determined).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically teach as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Marquis - US 20060042353.

As to claim 7, Marquis teaches all the limitations of claims 1 and 5, Marquis further teaches wherein step a) further comprises defining the two or more test sequence sections (Marquis Figs. 3A, [0050]: the first test sequence section having first four test pulses is similar with the second test sequence section having final four test pulses but in reverse order; Marquis [0015]: the sensor cells can be repeatedly exposed to process gas over additional time intervals in a sequential fashion; [0050]: the process of supplying different pulses to the gas sensor is repeated in sequence until the desired number of calibration pluses is performed. In Fig. 3A, the first test sequence has same concentration gas as the second test sequence but in reverse order).
Marquis does not explicitly teach defining the two or more test sequence sections identically. 
Since Marquis teaches two or more test sequence sections (as reasons stated above), it would have been obvious to a person of ordinary skill in the art before the effective filing date identically, to confirm and/or double check and/or provide insurance against any deviation/errors or to ensure that sensor provides consistent measurement results, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to confirm and/or double check and/or provide insurance against any deviation/errors or to ensure that sensor provides consistent measurement results) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  

Claim 8-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marquis - US 20060042353, in further view of Kuhn - US 20060283707.
As to claim 8, Marquis teaches all the limitations of claim 1, Marquis does not explicitly teach supplying the test gas in step b) using a gas generator.  
Kuhn teaches supplying test gas using a gas generator (Kuhn [0005], [0009], [0018], Claims 1 and 3: electrochemical gas generator can be used to test gas sensor. The generation of the calibration gas of the generator is controlled by a control and evaluating unit 20).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as taught by Marquis, and further incorporate supplying test gas using a gas generator, as taught by Kuhn, for automatic supply of testing gas for gas sensor without use of mechanical components ([0003]-[0006]).

As to claim 9, modified Marquis teaches all the limitations of claim 8, Marquis does not explicitly teach setting a gas generation current and/or a gas generation duration of the gas generator on the basis of the test sequence defined in step a).  
(Kuhn [0005], [0009], [0018], Claims 1 and 3: electrochemical gas generator can be used to test gas sensor. The generation of the calibration gas of the generator is controlled by a control and evaluating unit 20; the amount of gas generated by the gas generator corresponds to “test sequence”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as taught by Marquis, and further incorporate setting a gas generation current and/or a gas generation duration of the gas generator on the basis of the test sequence defined in step a), as taught by Kuhn, for automatic supply of testing gas for gas sensor without the use of mechanical components ([0003]-[0006]).

As to claim 19, Marquis teaches all the limitations of claim 1, Marquis further teaches comprising: b) providing and supplying the test gas to the gas sensor on the basis of the test sequence defined in step a) (Marquis Figs. 2-3, [0029]: calibrating a gas sensor system 20 using calibration gas manifold to supply gas to the gas sensors; [0038]: calibration gas is allowed to flow through the gas sensors 22 for a suitable period of time; [0050]: different pulses of calibration gas are received by the gas sensor).
Marquis does not explicitly teach using an electrochemical gas generator to generate the test gas.  
However, Kuhn teaches using an electrochemical gas generator to generate the test gas (Kuhn [0005], [0009], [0018], Claims 1 and 3: electrochemical gas generator can be used to test gas sensor. The generation of the calibration gas of the generator is controlled by a control and evaluating unit 20).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as taught by Marquis, and further incorporate using an electrochemical gas generator to generate the test gas, as taught by Kuhn, .

Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Marquis - US 20060042353, in further view of Kao – US 20180335409.
As to claim 13, Marquis teaches all the limitations of claims 1 and 12, Marquis further teaches a control unit for controlling the gas generation (Marquis [0031]: a controller produces a desired flow rate of gas through the sensor).
Marquis does not explicitly teach a gas generator for generating a test gas and a control unit for determining a sensor response of the gas sensor.  
Kao teaches a gas generator for generating a test gas and a control unit for controlling the gas generator and for determining a sensor response of the gas sensor (Kao [0019]-[0020]: a molecule generator 103 generates gas to test a gas sensor according to a signal from the controller, hence a control unit for controlling the gas generator; [0021]: a gas sensor to be tested obtains a measure value of the generated gas; [0022], [0039]: The controller obtains measure value of the gas sensor and determines whether the gas sensor to be tested is accurate, hence determine a sensor response of the gas sensor).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as disclosed by Marquis, and further incorporate having a gas generator for generating a test gas and a control unit for controlling the gas generator and for determining a sensor response of the gas sensor, as taught by Kao, to ensure that the sensor senses correctly ([0005]-[0006]).

As to claim 14, Marquis teaches all the limitations of claim 13, Marquis further teaches a system comprising a gas sensor and a test device for testing the gas sensor by applying a test gas wherein the test device is designed (Marquis Fig. 2, [0029]: a gas sensor system to calibrate the gas sensors having ambient gas source, ambient gas manifold, calibration gas source, calibration gas manifold).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Marquis - US 20060042353, in further view of Kao – US 20180335409, and further in further view of Kuhn - US 20060283707.
As to claim 15, modified Marquis teaches all the limitations of claims 1 and 12-13, Marquis does not explicitly teach wherein the gas generator is an electrochemical gas generator.  
Kuhn teaches the gas generator is an electrochemical gas generator (Kuhn [0005], [0009], [0018], Claims 1 and 3: electrochemical gas generator can be used to test gas sensor. The generation of the calibration gas of the generator is controlled by a control and evaluating unit 20).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as taught by Marquis, and further incorporate having the gas generator is an electrochemical gas generator, as taught by Kuhn, for automatic supply of testing gas for gas sensor without use of mechanical components ([0003]-[0006]).

Claims 16 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Marquis- US20060042353, in further view of Pratt - US 20090126454.
As to claim 16, Marquis teaches all the limitations of claim 1, Marquis does not explicitly teach e) repeating steps a through d while the sensor is exposed to a change in at least one environmental influence, the environmental influence selected from the group consisting of temperature, air pressure, humidity and wind velocity.  
(Pratt Fig. 2, [0057]: determining sensor behavior using temperature cycle approach, cycling between sensor temperatures of 517 degrees and 702 degrees for 5 minutes at each temperature; [0055]-[0056]: the sensor is repeatedly exposed to increasing gas concentrations). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system, as taught by Marquis, and further incorporate repeating testing sensor while the sensor is exposed to a change in at least one environmental influence, the environmental influence selected from the group consisting of temperature, air pressure, humidity and wind velocity, as taught by Pratt, to monitor the sensor performance at different temperatures and to reset the sensor sensitivity ([0015], [0024]).

As to claim 18, Marquis teaches all the limitations of claims 1,5, and 7, Marquis does not explicitly teach wherein step d) further comprises comparing the sensor response during each of the two or more test sequence sections to determine a functional status of the gas sensor.  
Pratt teaches a concept of: comparing sensor response during each of the two test sequence sections to determine a functional status of gas sensor ([0036]: cycling the sensor temperature between measuring temperature and a higher purge temperature; [0038]: the difference in two signals, i.e. shortly after treatment at the purge temperature and at the measuring temperature, can be used to infer the concentration of the gas. Hence, comparing the two sensor signals for the difference in sensor’s responses).
Since Marquis teaches two or more test sequence sections (as reasons stated above), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Marquis to include defining the two or more test sequence sections identically and comparing the sensor response during each of the two or more test KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/TRUONG D PHAN/Examiner, Art Unit 2861 


/JOHN FITZGERALD/Primary Examiner, Art Unit 2861